Charles




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       May 15, 2015

                                    No. 04-15-00052-CV

                        Billy C. WHITFIELD and Carolyn Whitfield,
                                       Appellants

                                             v.

                              Charles Thomas ONDREJ, et al.,
                                         Appellees

                 From the 81st Judicial District Court, Karnes County, Texas
                            Trial Court No. 12-10-00231-CVK
                          Honorable Stella Saxon, Judge Presiding


                                       ORDER
       Appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to June 8, 2015.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court